DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-6 allowed.
Regarding claim 1 and 6, closest prior art of record Kikuoka US 2009/0122023 teaches:
Kikuoka teaches an editing device (information processing apparatus 30 comprising editing mode processing portion 43 paragraph 0031) comprising: 
displaying, on a display unit, a medium image corresponding to the printing medium and an input area image overlapped on the medium image and indicating an input area in which the characters are arranged, the input area image including a light-transmitting input portion overlapping a first portion of the medium image and corresponding to the light-transmitting area (paragraph 0047-0048); 

Kikuoka fails to teach a controller that is configured to edit a layout of characters to be printed on a printing medium including a light-transmitting area having translucency and a non-light-transmitting area having no translucency, wherein the controller is configured to execute: 

determining whether arrangement of the characters in the light-transmitting input portion is enabled or disabled; and 
restricting the arrangement of the characters in the light-transmitting input portion, wherein, in the restricting, the arrangement of the characters in at least a part of the light-transmitting input portion is allowed when it is determined, in the determining, that the arrangement of the characters in the light-transmitting input portion is enabled, and the arrangement of the characters in the light-transmitting input portion is prohibited when it is determined, in the determining, that the arrangement of the characters in the light-transmitting input portion is disabled.
It is inherent that all dependent claims are allowed for depending on allowable independent claims.
Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
September 10, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675